DETAILED ACTION
	Claims 16–31 are currently pending in this Office action.  Claims 1–15 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The previous rejection of claim 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of the amendment correcting the same.

Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. 	As a preliminary matter, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, the 35 U.S.C. 103 obviousness rejections were based upon Fleury (US 2015/0322234 A1) in view of Shikakubo et al. (JP 2012-097203 A, machine translation), or Fleury in view of Shibata et al. (US 2016/0121654 A1), rather than upon any of the references alone.
Nonetheless, citing Table 2 of the specification, page 7 argues that “the present application clearly demonstrates surprising and unexpected improvement in adhesion of the claimed rubber compositions to various metals.”  This is unpersuasive because the evidence relied upon is not reasonably commensurate in scope with the present claims.  If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990).  Rebuttal evidence may include evidence of “secondary considerations,” such as “commercial success, long felt but unsolved needs, [and] failure of others.” Graham v. John Deere Co., 383 U.S. at 17, 148 USPQ at 467. See also, e.g., In re Piasecki, 745 F.2d 1468, 1473, 223 USPQ 785, 788 (Fed. Cir. 1984) (commercial success). Rebuttal evidence may also include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art. Rebuttal evidence may consist of a showing that the claimed compound possesses unexpected properties. Dillon, 919 F.2d at 692-93, 16 USPQ2d at 1901.  The evidence must be reasonably commensurate in scope with the claimed invention. See, e.g., In re Kulling, 897 F.2d 1147, 1149, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 777 (Fed. Cir. 1983).  Here, underlying claim 1 is generic as to each of the at least one elastomer comprising epoxide functions; at least one reinforcing filler; crosslinking system (and formulae (I) and (II) contained therein); and at least one phenolic compound of formula (III).  It is unknown whether or not the observed results can be reasonably extrapolated over any rubber composition, composite, or article encompassed by the same.
Page 8 argues that “there would be no motivation to use the teachings from Shibata or Shikakubo to improve metal adhesion of a composition using a non-sulfur reticulation.”  This is not persuasive because the present claims are drawn to a composition not to a method.  Further, in response to applicant's argument on page 7 that “Shibata relates to the adhesion to film or thermoplastic resin or a thermoplastic elastomer […] which is different from metal adhesion […] and uses sulfur-base reticulation” and that “Shikakubo aims at increasing the vulcanization rate (i.e., for a reticulation using a sulfur-based system”), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Applicant’s argument is consequently found unpersuasive.
	As such, the claims remain unpatentable over the previously cited art and grounds of rejection.

Claim Rejections - 35 USC § 103
Claims 16, 17, 19 and 24–31 are rejected under 35 U.S.C. 103 as being unpatentable over Fleury et al. (US 2015/0322234 A1) in view of Shikakubo et al. (JP 2012-097203 A, machine translation).
	With respect to claims 16, 17, and 19, Fleury teaches a rubber composition based upon at least one polymer comprising epoxide functional groups; at least one reinforcing filler; and a system for crosslinking the polymer, the system comprising:
	a polycarboxylic acid of general formula (I):

    PNG
    media_image1.png
    98
    200
    media_image1.png
    Greyscale

where A represents a covalent bond or a hydrocarbon group which comprises at least one carbon atom, which is optionally substituted and which is optionally interrupted by one or more heteroatoms; and
	an imidazole of the formula (II): 

    PNG
    media_image2.png
    135
    177
    media_image2.png
    Greyscale

where R1 represents a hydrocarbon group or a hydrogen atom, R2 represents a hydrocarbon
group, and R3 and R4 represent, independently of one another, a hydrogen atom or a hydrocarbon group, or else R3 and R4 form, together with the carbon atoms of the imidazole ring to which they are attached, a ring.
	The epoxidized polymer is more particularly an epoxidized elastomer. Id. at ¶¶ 52–53; Table 1 (compositions C3 and C4 each contain epoxidized natural rubber).
	Fleury teaches a rubber composition comprising each of the presently claimed components and Pars. 121–123 permit further additives, like antioxidants or the like, but is silent as to at least one phenolic compound of general formula (III).
	Shikakubo teaches a tire rubber composition containing diene rubber, silica, and gallic acid.1  Id. at abstract. Due to its polar groups (carboxyl, hydroxyl), Gallic acid adsorbs to the surface of the silica and, in so doing, increases the composition vulcanization rate, improves the modulus, and imparts an anti-aging effect. Id. at ¶ 18.
	Given that Fleury permits further additives and the advantages of gallic acid taught by Shikakubo, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include at least one phenolic compound of general formula (III) in order to increase the composition vulcanization rate, improve the modulus, and impart an anti-aging effect.
	With respect to claim 24, Shikakubo discloses gallic acid, which has a molar mass of 170 g/mol.
	With respect to claim 25, Fleury permits further additives, but is silent as to a content of phenolic compound of general formula (III).
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Shikakubo teaches a tire rubber composition containing 100 parts by mass of diene rubber, 20 to 100 parts per hundred parts of rubber (phr) silica, and gallic acid. Id. at abstract. Gallic acid adsorbs to the surface of the silica and, in so doing, increases the composition vulcanization rate, improves the modulus, and imparts an anti-aging effect. Id. at ¶ 18. This is effected by including gallic acid in an amount of 0.0002 to 20 phr (as calculated from 0.001 to 20 parts by mass with respect to 100 parts by mass of silica). Id.
	Given that Fleury permits further additives and the advantages a content of gallic acid taught by Shikakubo, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include an amount of at least one phenolic compound of general formula (III) in order to increase the composition vulcanization rate, improve the modulus, and impart an anti-aging effect.
	With respect to claim 26, Fleury teaches that the content of polycarboxylic acid extends from 0.2 to 100 phr. Id. at ¶ 101.
	With respect to claim 27, Fleury teaches that the reinforcing filler includes carbon black, silica, or a blend of carbon black and silica. Id. at ¶ 70.
	With respect to claim 28, Fleury teaches that the content of reinforcing filler is between 20 and 200 phr. Id. at ¶ 78.
	With respect to claims 29 and 31, Fleury teaches a tire having a tread underlayer comprising the rubber composition that is positioned between the tire ground and tread; a tire bead comprising the rubber composition as a layer between the bead wire and carcass ply; or as a layer in other tire components. Id. at ¶¶ 133–135.
	With respect to claim 30, Fleury teaches a tire comprising the rubber composition therein. Id. at abstract.

Claims 16–18, 20–22 and 24–31 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Fleury et al. (US 2015/0322234 A1) in view of Shibata et al. (US 2016/0121654 A1).
	With respect to claims 16–18, 20, and 25, Fleury teaches a rubber composition based upon at least one polymer comprising epoxide functional groups; at least one reinforcing filler; and a system for crosslinking the polymer, the system comprising:
	a polycarboxylic acid of general formula (I):

    PNG
    media_image1.png
    98
    200
    media_image1.png
    Greyscale

in which A represents a covalent bond or a hydrocarbon group which comprises at least one carbon atom, which is optionally substituted and which is optionally interrupted by one or more heteroatoms; and
	an imidazole of the formula (II):

    PNG
    media_image2.png
    135
    177
    media_image2.png
    Greyscale

in which R1 represents a hydrocarbon group or a hydrogen atom, R2 represents a hydrocarbon
group, and R3 and R4 represent, independently of one another, a hydrogen atom or a hydrocarbon group, or else R3 and R4 form, together with the carbon atoms of the imidazole ring to which they are attached, a ring.
	The epoxidized polymer is more particularly an epoxidized elastomer. Id. at ¶¶ 52–53; Table 1 (compositions C3 and C4 each contain epoxidized natural rubber).
	Fleury teaches a tire rubber composition comprising each of the presently claimed components and Pars. 121–123 permit further additives, like antioxidants or the like, but is silent as to at least one phenolic compound of general formula (III).
	Shibata teaches a laminate of a film layer (thermoplastic or thermoplastic elastomer) and rubber composition layer, in which the rubber composition contains an epoxidized natural rubber and 0.5 to 5 phr of a unsubstituted or substituted aromatic carboxylic acid. Id. at abstract. Exemplary aromatic carboxylic acids include 2,4-dihydroxybenzoic acid, salicylic acid, and 4-aminosalicylic acid.2 Id. at ¶ 55. The aromatic carboxylic acid improves adhesion between the film layer and the rubber composition layer without requiring a large amount of epoxidized natural rubber. Id. at ¶ 61. This reduces costs and improves low temperature durability. Id. The resulting laminate is employed as a tire inner liner material upon which further tire components are laminated. Id. at ¶ 60.
	Given that Fleury and Shibata are both directed to tire component rubber compositions and the advantages the aromatic carboxylic compounds taught by Shibata, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include an amount of at least one phenolic compound of general formula (III) as claimed in order to improve adhesion of the rubber composition, lower costs, and improve low temperature durability.
	With respect to claim 21, as discussed above, Shibata teaches salicylic acid. Id. at ¶ 55.
	With respect to claim 22, as discussed above, Shibata teaches 2,4-dihydroxybenzoic acid. Id. at ¶ 55.
	With respect to claim 24, salicylic acid as a molar mass of 138 g/mol. 2,4-dihydroxybenzoic acid has a molar mass of 154 g/mol. 4-aminosalicylic acid has a molar mass of 153 g/mol.
	With respect to claim 26, Fleury teaches that the content of polycarboxylic acid extends from 0.2 to 100 phr. Id. at ¶ 101.
	With respect to claim 27, Fleury teaches that the reinforcing filler includes carbon black, silica, or a blend of carbon black and silica. Id. at ¶ 70.
	With respect to claim 28, Fleury teaches that the content of reinforcing filler is between 20 and 200 phr. Id. at ¶ 78.
	With respect to claims 29 and 31, Fleury teaches a tire having a tread underlayer comprising the rubber composition that is positioned between the tire ground and tread; a tire bead comprising the rubber composition as a layer between the bead wire and carcass ply; or as a layer in other tire components. Id. at ¶¶ 133–135.
	With respect to claim 30, Fleury teaches a tire comprising the rubber composition therein. Id. at
abstract.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Gallic acid corresponds to a phenolic compound of presently claimed general formula (III) where G3 is a
        carboxyl group, G1 and G2 are each hydroxyl groups.
        2 2,4-dihydroxybenzoic acid is a phenolic compound of formula (III) where G1 is a carboxyl group, G2 is a
        hydrogen, G3 is a hydroxyl group. Salicylic acid is a compound where G1 is a carboxyl group and G2 and
        G3 are both hydrogens. 4-aminosalicylic acid where G1 is a carboxyl group and either G2 or G3 is an
        amino group.